Citation Nr: 0916912	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, also claimed as degenerative joint disease of the 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran's back disability did not begin in service or for 
many years thereafter and has not been shown to be otherwise 
related to service.  


CONCLUSION OF LAW

Service connection for the Veteran's back disability is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005.  Complete notice was sent in an 
April 2006 letter, and the claim was readjudicated in a 
September 2006 statement of the case and a January 2007 
supplemental statement of the case. 

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  The Board notes that no VA 
examination was conducted to obtain an opinion as to the 
etiology and severity of the Veteran's claimed back 
disability.  In disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the disability may be associated with 
military service.  As discussed below, there is no evidence 
of a back injury in service.  No medical evidence has 
suggested a causal relationship between the current back 
disability and the Veteran's service, and the Veteran has not 
reported continuous symptomatology since the time of his 
military service.  The evidence indicates that the Veteran's 
back pain began no earlier than 1990, many years after 
service.  Therefore, VA was not required to conduct an 
examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file.  The Veteran has identified a number of 
treatment providers who he claims treated his back disability 
from the early 1970s through the present.  The RO made 
numerous requests for these records and was successful in 
locating some of them.  However, many of the providers did 
not respond or notified VA that no records were available, 
while other letters were returned as non-deliverable.  The 
Veteran was notified about the records that could not be 
located.  The Board finds that VA has satisfied its duty to 
assist the Veteran in this regard.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Degenerative Arthritis of the Spine

The Veteran is seeking service connection for degenerative 
disc disease, which he contends began as a result of a back 
injury in service when he slipped on spilled diesel fuel.  He 
states that he was diagnosed with muscle strain and treated 
with pain medication and restricted duties.  He reports that 
he was treated for back pain throughout service and that his 
symptoms have worsened since that time. 

The Veteran's service treatment records are silent for any 
back injuries or pain during service.  During the Veteran's 
separation physical examination in April 1969, he did not 
report a back injury or chronic back pain, and his spine was 
found to be normal.  In September 1972, the Veteran underwent 
a physical examination for the purpose of enlisting in the US 
Army Reserves.  He reported no recurrent back pain or chronic 
injury, and his spine was found to be normal on examination.  

The earliest private treatment records in claims folder which 
relate to the Veteran's back disability are dated in October 
1995.  The Veteran reported that he had daily pain that was 
exacerbated with forward bending and lifting.  He reported 
that he had undergone a diskectomy in 1992.  In November 
1995, he underwent a lumbar discogram, which revealed 
architecturally abnormal discs from L2 to S1.  In February 
1997, the Veteran was diagnosed with lumbar radicular 
syndrome and underwent anterior lumbar fusion surgery at L5-
S1.  

Private treatment records indicate that the Veteran was 
diagnosed with degenerative disc disease of the lumbar spine 
in April 1999.  His orthopedic surgeon opined that he was 
unable to be gainfully employed because of his back 
condition, which was not likely to improve.  The Veteran was 
treated for his back pain by another private physician 
between February 2004 and September 2005.  He reported that 
his back pain had begun 12 years earlier and had gradually 
worsened.  Private treatment records dated in May 2003 
indicate that the Veteran had undergone 5 surgeries on his 
back between January 2000 and March 2004.  In July 2004, he 
stated that his back pain had been ongoing since 1990.

The claims folder contains VA treatment records dated between 
April 2005 and December 2006.  The Veteran was prescribed 
morphine and oxycontin for his back pain.  During a September 
2006 appointment with a social worker, the Veteran reported 
that he had injured his back performing heaving lifting in 
Vietnam. 

Based on the foregoing evidence, the Board concludes that the 
Veteran's back disability is not related to his service.  
There is no record of any back injury or chronic back pain 
beginning in service.  The earliest evidence of a back 
disorder in the record is dated in 1995, many years after the 
end of active service.  In addition, the Veteran has not 
consistently reported continuous back pain since service.  
His treatment records indicate that he stated at various 
times that his back pain began in service, in 1990, and in 
1992.  Finally, there is no medical evidence relating the 
Veteran's current back disability to his service.  None of 
the medical professionals who have treated the Veteran have 
related his degenerative disc disease to any incident of 
service, including the injury he describes.  Without 
competent medical evidence of causation, there is no basis 
for service connection.  

The Veteran reported that he has been treated for his back 
disability continuously since his separation, but earlier 
records cannot be recovered because the doctors who treated 
him are either retired or deceased, or the records have been 
destroyed.  While the Board is sympathetic to the Veteran's 
dilemma, it must base its opinion on the facts that can be 
objectively shown by the evidence of record.  As there is no 
evidence of a back disability in the record until more than 
20 years after separation and no competent medical evidence 
which relates a current back disability to service, service 
connection is not established.  

The Board concludes that the evidence of record weighs 
against a finding of service connection for a back 
disability; therefore the benefit-of-the-doubt rule does not 
apply.  The claim for service connection for a back 
disability must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


